       Case 4:20-cv-07810-JSW Document 58-5 Filed 12/11/20 Page 1 of 4

                           CONFIDENTIAL - TO BE FILED UNDER SEAL

 1   Jonathan M. Jacobson, SBN 1350495           Scott A. Sher, SBN 190053
     WILSON SONSINI GOODRICH & ROSATI            Michelle Yost Hale (pro hac vice)
 2   Professional Corporation                    Robin S. Crauthers (pro hac vice)
 3   1301 Avenue of the Americas, 40th Floor     Katie R. Glynn, SBN 300524
     New York, New York 10019                    WILSON SONSINI GOODRICH & ROSATI
 4   Telephone: (212) 497-7758                   Professional Corporation
     Facsimile: (212) 999-5899                   1700 K Street NW, Fifth Floor
 5
     Email: jjacobson@wsgr.com                   Washington, DC 20006
 6                                               Telephone: (202) 973-8800
     Justina K. Sessions, SBN 270914             Facsimile: (202) 973-8899
 7   Benjamin S. Labow, SBN 229443               Email: ssher@wsgr.com
 8   WILSON SONSINI GOODRICH & ROSATI            Email: mhale@wsgr.com
     Professional Corporation                    Email: rcrauthers@wsgr.com
 9   One Market Plaza, Spear Tower, Suite 3300   Email: kglynn@wsgr.com
     San Francisco, California 94105
10
     Telephone: (415) 947-2000
11   Facsimile: (415) 947-2099
     Email: jsessions@wsgr.com
12   Email: blabow@wsgr.com
13
     Counsel for Defendant Plaid Inc.
14

15                              UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA

17
                                                 )
18                                               )
     UNITED STATES OF AMERICA,                   )   CASE NO.: 4:20-cv-07810-JSW
19                                               )
                  Plaintiff,                     )   DECLARATION OF MCKENNA
20                                               )
                                                 )   QUINT IN SUPPORT OF PLAID’S
           v.                                        PROPOSED TRIAL DATE
21                                               )
                                                 )
     VISA INC. and PLAID INC.,                   )
22
                                                 )
23                Defendants.                    )
                                                 )
24                                               )
                                                 )
25                                               )
                                                 )
26                                               )

27
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
28


        DECLARATION OF MCKENNA QUINT IN SUPPORT OF PLAID’S PROPOSED TRIAL DATE
                                 CASE NO.: 4:20-cv-07810-JSW
       Case 4:20-cv-07810-JSW Document 58-5 Filed 12/11/20 Page 2 of 4

                             CONFIDENTIAL - TO BE FILED UNDER SEAL

 1          I, McKenna Quint, declare as follows:

 2          1.      I am the Head of People at Plaid Inc. (“Plaid”), and have held this role since I

 3   joined Plaid in March 2019.

 4          2.      My responsibilities as Plaid’s Head of People include overseeing the recruitment,

 5   development, and retention of our talent; our diversity, equity, and inclusion initiatives that

 6   underpin our people and product; as well as responsibilities relating to our real estate and related

 7   office management activities. It is my duty to ensure that our talent, individually and

 8   collectively, are best positioned to help us achieve our mission.

 9          3.      As Plaid’s Head of People, I also have responsibilities related to the proposed

10   acquisition of Plaid by Visa Inc., which include employee communications about the transaction

11   and managing post-close employee incentives and benefits.

12          4.      The following facts are within my personal knowledge, and if called and sworn as

13   a witness, I could and would testify competently to these facts.

14

15          5.

16

17

18          6.

19

20          7.
21

22

23          8.

24

25

26

27

28

                                                       1
            DECLARATION OF MCKENNA QUINT IN SUPPORT OF PLAID’S PROPOSED TRIAL DATE
                                  CASE NO.: 4:20-cv-07810-JSW
     Case 4:20-cv-07810-JSW Document 58-5 Filed 12/11/20 Page 3 of 4

                     CONFIDENTIAL - TO BE FILED UNDER SEAL

 1      9.

 2

 3

 4

 5

 6

 7

 8

 9      10.

10

11

12

13

14

15

16

17

18      11.

19

20
21

22

23

24

25      12.

26

27

28

                                          2
        DECLARATION OF MCKENNA QUINT IN SUPPORT OF PLAID’S PROPOSED TRIAL DATE
                              CASE NO.: 4:20-cv-07810-JSW
Case 4:20-cv-07810-JSW Document 58-5 Filed 12/11/20 Page 4 of 4
